DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 39-42. (Please note, this is not a rejection)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The limitations in claims 39-42 performed by “second information receiving module”, “second information sending module” (In this application, the recited "module” have no structural meanings and are considered as generic placeholder, “module” are not preceded by a structural modifier).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: Figs 11, 14 and the corresponding sections of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 24, 39-42 are objected to because of the following reasons: 
For claim 24, it’s unclear why the word “THE” is capitalized.
For claims 39-42, the use of the word “second” indicates that there is a “first” somewhere, however the claim language doesn’t mention any “first”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite because the claim states “The scheduling method of any one of claim 3 to 7” however claims 3-4 had already been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 18-19, 22, 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai, JP 2014003355A.

For claim 1. Cai teaches: A scheduling method, comprising: 
determining configuration information according to a travelling trajectory of a terminal within a predetermined time period; and sending the configuration information to a base station to which the terminal currently belongs; (Cai, translation, paragraph 46-53, “FIG. 3 is a functional block diagram showing each function of the management server 300 in the present embodiment. The management server 300 includes a wireless communication unit 301, a map database 302, a base station area database 303, a vehicle position estimation unit 304, a wireless resource reservation unit 305, and a reservation result notification unit 306… The communication unit 301 can communicate with the base station 200… Further, in the present embodiment, the management server 300 can also communicate with the vehicle 100 via the base station 200… The vehicle position estimation unit 304 predicts the vehicle operation based on the route information included in the radio resource allocation request transmitted from the vehicle 100, and estimates the position of the vehicle at each time… The vehicle position estimation unit 304 can estimate the time when the vehicle 100 enters the service providing area of each base station 200 and the time when the vehicle 100 exits from the service providing area. Therefore, the radio resource reservation unit 305 makes a reservation in advance so that the base station 200 allocates the radio resource to the vehicle 100 during the period when the vehicle 100 stays in the service providing area of the base station 200… The reservation result notification unit 306 receives the reservation result for the wireless resource allocation request from the radio resource reservation unit 305, and notifies the in-vehicle terminal 110 of the received reservation result.”)
wherein the configuration information comprises at least one of: a transmission resource, a transmission cycle or an active retransmission location. (Cai, translation, paragraph 46-53, “As shown in FIG. 4D, for example, the notified reservation result stores information capable of grasping how many radio resources are reserved for which base station at what time zone.”; also see paragraph 58, “As shown in 

For claim 2. Cai discloses all the limitations of claim 1, and Cai further teaches: before the determining the configuration information according to the travelling trajectory of the terminal within the predetermined time period, further comprising: acquiring the travelling trajectory of the terminal within the predetermined time period; wherein the acquiring the travelling trajectory of the terminal within the predetermined time period comprises: predicting the travelling trajectory of the terminal within the predetermined time period according to travelling state information of the terminal; (Cai, translation, paragraph 46-53, “The vehicle position estimation unit 304 predicts the vehicle operation based on the route information included in the radio resource allocation request transmitted from the vehicle 100, and estimates the position of the vehicle at each time… The vehicle position estimation unit 304 can estimate the time when the vehicle 100 enters the service providing area of each base station 200 and the time when the vehicle 100 exits from the service providing area.”)
before the predicting the travelling trajectory of the terminal within the predetermined time period according to the travelling state information of the terminal, the method further comprises: receiving a transmission resource allocation request sent by the base station, wherein the transmission resource allocation request at least comprises the travelling state information. (Cai, translation, paragraph 46-53, “The communication unit 301 can communicate with the base station 200… Further, in the present embodiment, the management server 300 can also communicate with the vehicle 100 via the base station 200… The vehicle position estimation unit 304 predicts the vehicle operation based on the route information included in the radio resource allocation request transmitted from the vehicle 100, and estimates the position of the vehicle at each time… The vehicle position estimation unit 304 can 

For claim 5. Cai discloses all the limitations of claim 1, and Cai further teaches: wherein the determining the configuration information according to the travelling trajectory of the terminal within the predetermined time period comprises: determining time required for the terminal to move to a handover execution region according to the travelling state information of the terminal, and allocating, according to network state information of a target base station on the travelling trajectory, an idle time domain resource and an idle frequency domain resource of the target base station to the terminal; wherein the handover execution region is a region where the terminal initiates handover, and the target base station is a base station adjacent to the base station to which the terminal currently belongs.  (Cai, translation, paragraph 46-53, “The vehicle position estimation unit 304 predicts the vehicle operation based on the route information included in the radio resource allocation request transmitted from the vehicle 100, and estimates the position of the vehicle at each time… By combining with the base station area database 203, it is possible to estimate the time when the vehicle 100 enters or leaves the service providing area of the base station 200. In addition, what needs to be grasped by the management server 300 is the timing at which the vehicle 100 performs the handover and the base station to which the handover is performed… The radio resource reservation unit 305 makes a reservation for radio resource allocation to the base station 200 so that the vehicle requesting the radio resource allocation can use the radio resources of the base station 200. The vehicle position estimation unit 304 can estimate the time when the vehicle 100 enters the service providing area of each base station 200 and the time when the vehicle 100 exits from the service providing area. Therefore, the radio resource reservation unit 305 makes a reservation in advance so that the base station 200 allocates the radio resource to the vehicle 100 during the period when the vehicle 100 stays in the service providing area of the base station 200… 

For claim 6. Cai discloses all the limitations of claim 1, and Cai further teaches: wherein the determining the configuration information according to the travelling trajectory of the terminal within the predetermined time period comprises: determining a transmission cycle of the terminal according to the travelling state information of the terminal and a first preset mapping relationship, wherein the first preset mapping relationship comprises a correspondence between a travelling speed in the travelling state information and the transmission cycle. (Cai, translation, paragraph 46-53, “The vehicle position estimation unit 304 predicts the vehicle operation based on the route information included in the radio resource allocation request transmitted from the vehicle 100, and estimates the position of the vehicle at each time. For example, the vehicle position estimation unit 304 uses the planned travel route of the vehicle 100 and the travel speed of the planned travel route (such as the legal speed and the actual travel speed in consideration of the congestion situation) as shown in FIG. 4 (c). The position of the vehicle 100 at the time is estimated. By combining with the base station area database 203, it is possible to estimate the time when the vehicle 100 enters or leaves the service providing area of the base station 200. In addition, what needs to be grasped by the management server 300 is the timing at which the vehicle 100 performs the handover and the base station to which the handover is performed… The radio resource reservation unit 305 makes a reservation for radio resource allocation to the base station 200 so that the vehicle requesting the radio resource allocation can use the radio resources of the base 

For claim 7. Cai discloses all the limitations of claim 6, and Cai further teaches: further comprising: determining a new transmission cycle of the terminal according to updated travelling state information of the terminal and the first preset mapping relationship; judging whether the new transmission cycle is a same as the transmission cycle of the terminal; and in condition that the new transmission cycle is different from the transmission cycle, replacing the transmission cycle in the 

For claim 8. Cai discloses all the limitations of any one of claim 3 to 7, and Cai further teaches: wherein the travelling state information at least comprises: a current travelling speed, current location coordinates or route planning information. (Cai, translation, paragraph 46-53, “The vehicle position estimation unit 304 predicts the vehicle operation based on the route information included in the radio resource allocation request transmitted from the vehicle 100, and estimates the position of the vehicle at each time. For example, the vehicle position estimation unit 304 uses the planned travel route of the vehicle 100 and the travel speed of the planned travel route (such as the legal speed and the actual travel speed in consideration of the congestion situation) as shown in FIG. 4 (c). The position of the vehicle 100 at the time is estimated. By combining with the base station area database 203, it is possible to estimate the time when the vehicle 100 enters or leaves the service providing area of the base station 200. In addition, what needs to be grasped by the management server 300 is the timing at which the vehicle 100 performs the handover and the base station to which the handover is performed.”)

For claim 9. Cai discloses all the limitations of claim 1, and Cai further teaches: wherein the configuration information further comprises: a transmission reconfiguration cycle. (Cai, translation, paragraph 46-53, “Therefore, the radio resource reservation unit 305 makes a reservation in advance so that the base station 200 allocates the radio resource to the vehicle 100 during the period when the vehicle 100 stays in the service providing area of the base station 200… Even after the radio resource reservation unit 305 has made a reservation for the radio resource, the radio resource reservation unit 305 updates the reservation of the radio resource for the base station 200 based on the travel schedule route transmitted from the travel schedule route notification unit 106 of the vehicle 100. Specifically, when it is estimated that the time when the vehicle 100 enters or leaves the service providing area of the base station 200 changes, the base station 200 is requested to change the time when the radio resource is allocated. Further, when it is estimated that the planned travel route of the vehicle 100 changes and passes through the service providing area of the base station different from the reserved base station, the radio resource allocation is reserved for the new base station. Cancel the reservation of radio resource allocation for the reserved base station… The reservation result notification unit 306 receives the reservation result for the wireless resource allocation request from the radio resource reservation unit 305, and notifies the in-vehicle terminal 110 of the received reservation result. As shown in FIG. 4D, for example, the notified reservation result stores information capable of grasping how many radio resources are reserved for which base station at what time zone.”)

For claim 10. Cai discloses all the limitations of claim 9, and Cai further teaches: after the determining the transmission cycle of the terminal according to the travelling state information of the terminal and the first preset mapping relationship, further comprising: determining a transmission reconfiguration cycle of the terminal according to the transmission cycle, wherein the transmission reconfiguration cycle is an integer within a preset reconfiguration interval corresponding to the 

For claim 18. Cai teaches: An information sending method, comprising: 
receiving configuration information sent by a base station, (Cai, translation, paragraph 33-43, “The wireless communication unit 111 can communicate with the base station 200… Further, in the present embodiment, the vehicle 100 can also communicate with the management server 300 via the base station 200… The radio resource allocation request unit 115 transmits the radio resource allocation request to the management server 300, and receives the allocation result.”)
wherein the configuration information comprises at least one of: a transmission resource, a transmission cycle or an active retransmission location; (Cai, translation, paragraph 46-53, “As shown in FIG. 4D, for example, the notified reservation result stores information capable of grasping how many radio resources are reserved for which base station at what time zone.”; also see paragraph 58, “As shown in FIG. 4D, the allocation result includes how much radio resource was allocated at which base station at which time zone.”)
and sending travelling state information according to the configuration information. (Cai, translation, paragraph 33-43, “Even after the wireless resource is reserved, the planned travel route notification unit 116 transmits information about the planned travel route to the management server 300 at a predetermined timing. The information on the planned travel route is, for example, the planned travel route information obtained as a result of performing a route search using the current position and the destination. The predetermined timing can be, for example, a timing at which a predetermined time elapses or a timing at which the vehicle travels a predetermined distance. Alternatively, it can be a timing when the route search is newly performed by the route search unit 114, a timing when the amount of radio resources required for communication is changed, or a timing before a predetermined time of the expected handover. In addition, the timing can be determined by the combination of these. By periodically transmitting information on the planned travel route to the management server 300 after the reservation of the wireless resource, the management server 300 can determine whether or not the reservation of the wireless resource is in line with the current situation. If it is determined that the notified information about the new planned travel route and the reservation already made do not match correctly, the management server 300 can re-reserve the radio resource.”)

For claim 19. Cai discloses all the limitations of claim 18, and Cai further teaches: before the receiving the configuration information sent by the base station, further comprising: sending a transmission resource allocation request to the base station, wherein the transmission resource allocation request at least comprises travelling state information. (Cai, translation, paragraph 33-43, “The radio resource allocation request unit 115 transmits a radio resource allocation request to the management server 300 and requests that the radio resource of the base station 200 be reserved for future travel. FIG. 4A shows an example of the data format of the radio resource allocation request. The radio resource allocation request includes a vehicle ID for identifying the vehicle 100 (or the in-vehicle 

For claim 22. Cai discloses all the limitations of claim 18, and Cai further teaches: wherein the configuration information further comprises: a transmission reconfiguration cycle. (Cai, translation, paragraph 46-53, “Therefore, the radio resource reservation unit 305 makes a reservation in advance so that the base station 200 allocates the radio resource to the vehicle 100 during the period when the vehicle 100 stays in the service providing area of the base station 200… Even after the radio resource reservation unit 305 has made a reservation for the radio resource, the radio resource reservation unit 305 updates the reservation of the radio resource for the base station 200 based on the travel schedule route transmitted from the travel schedule route notification unit 106 of the vehicle 100. Specifically, when it is estimated that the time when the vehicle 100 enters or leaves the service providing area of the base station 200 changes, the base station 200 is requested to change the time when the radio resource is allocated. Further, when it is estimated that the planned travel route of the vehicle 100 changes and passes through the service providing area of the base station different from the reserved base station, the radio resource allocation is reserved for the new base station. Cancel the reservation of radio resource allocation for the reserved base station… The reservation result notification unit 306 receives the reservation result for the wireless resource allocation request from the radio resource reservation unit 305, and notifies the in-vehicle terminal 110 of the received reservation result. As shown in FIG. 4D, for example, the notified reservation result stores information capable of grasping how many radio resources are reserved for which base station at what time zone.”)

For claim 39
a second information receiving module, which is configured to receive configuration information sent by a base station, (Cai, translation, paragraph 33-43, “The wireless communication unit 111 can communicate with the base station 200… Further, in the present embodiment, the vehicle 100 can also communicate with the management server 300 via the base station 200… The radio resource allocation request unit 115 transmits the radio resource allocation request to the management server 300, and receives the allocation result.”)
wherein the configuration information comprises at least one of: a transmission resource, a transmission cycle or an active retransmission location; (Cai, translation, paragraph 46-53, “As shown in FIG. 4D, for example, the notified reservation result stores information capable of grasping how many radio resources are reserved for which base station at what time zone.”; also see paragraph 58, “As shown in FIG. 4D, the allocation result includes how much radio resource was allocated at which base station at which time zone.”)
and a second information sending module, which is configured to send travelling state information according to the configuration information. (Cai, translation, paragraph 33-43, “Even after the wireless resource is reserved, the planned travel route notification unit 116 transmits information about the planned travel route to the management server 300 at a predetermined timing. The information on the planned travel route is, for example, the planned travel route information obtained as a result of performing a route search using the current position and the destination. The predetermined timing can be, for example, a timing at which a predetermined time elapses or a timing at which the vehicle travels a predetermined distance. Alternatively, it can be a timing when the route search is newly performed by the route search unit 114, a timing when the amount of radio resources required for communication is changed, or a timing before a predetermined time of the expected handover. In addition, the timing can be determined by the combination of these. By periodically transmitting information on the planned travel route to the management server 300 after the reservation of the wireless resource, the 

For claim 40. Cai discloses all the limitations of claim 39, and Cai further teaches: wherein the second information sending module is further configured to send a transmission resource allocation request to the base station, wherein the transmission resource allocation request at least comprises travelling state information. (Cai, translation, paragraph 33-43, “The radio resource allocation request unit 115 transmits a radio resource allocation request to the management server 300 and requests that the radio resource of the base station 200 be reserved for future travel. FIG. 4A shows an example of the data format of the radio resource allocation request. The radio resource allocation request includes a vehicle ID for identifying the vehicle 100 (or the in-vehicle terminal 110), route information on which the vehicle 100 plans to travel in the future, and a desired communication band for which reservation is desired.”)

Allowable Subject Matter
Claims 11, 20-21, 23-24, 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462